Exhibit 10.6

ADESA, INC.

CHANGE IN CONTROL AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”), entered into this 21st day
of December, 2006 (the “Effective Date”), by and between ADESA, INC., a Delaware
corporation (the “Company”), and [                       ] (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to (i) enable the Executive to devote the
Executive’s full attention to management responsibilities and, when faced with a
possible Change in Control, to help the Board assess options and advise as to
the best interest of the Company and its stockholders without being influenced
by the uncertainties of the Executive’s own situation, and (ii) demonstrate to
the Executive the interest of the Company in the Executive’s well-being and fair
treatment in the event of a Change in Control; and

WHEREAS, the Company desires to assure the Executive that the Executive will
receive certain benefits following a Change in Control of the Company, subject
to the terms and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the premises and of the mutual promises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Executive agree as follows:

1.             Definitions.  As used herein, the following words and phrases
shall have the following meanings:

(a)           Affiliate.  The term “Affiliate” shall have the meaning set forth
in Rule 12b-2 of the regulations promulgated under the Securities Exchange Act
of 1934, as amended, or any successor law.

(b)           Annual Bonus.  The term “Annual Bonus” shall mean an amount equal
to the Executive’s annual cash bonus which would have been payable under the
Company’s annual incentive program in which the Executive participates (i)
immediately prior to the Change in Control had the Executive continued in
employment until the end of the fiscal year of the Employer in which the Change
in Control occurs and had cash bonuses been payable at “target” levels for such
year, or (ii) if greater, as of the Termination Date had the Executive continued
in employment until the end of the fiscal year of the Employer in which the
Termination Date occurs and had bonuses been payable at “target” levels for such
year.

(c)           Base Salary.  The term “Base Salary” shall mean the amount the
Executive is entitled to receive as base wages on an annualized basis as in
effect immediately prior to a Change in Control or, if greater, at any time
thereafter, in each case without reduction for any pre-tax contributions to
benefit plans.  Base Salary does not include bonuses, commissions, cost of
living allowances, cash value of perquisites or income from stock options, stock
grants or other


--------------------------------------------------------------------------------




incentives.

(d)           Board.  The term “Board” means the board of directors of the
Company; provided, that, if following a Change in Control the Company is not the
ultimate parent corporation and is not publicly traded, the “Board” shall be the
board of directors of the ultimate parent which directly or indirectly owns or
controls all of the voting securities of the Company.

(e)           Cause.  “Cause” for termination by the Employer of the Executive’s
employment shall mean (i) willful and continued failure by the Executive to
substantially perform the Executive’s duties on behalf of the Employer (other
than any such failure resulting from the Executive’s incapacity due to physical
or mental illness or any such actual or anticipated failure after the issuance
of a Notice of Termination for Good Reason by the Executive) for a period of at
least 30 consecutive days after a written demand for substantial performance has
been delivered to the Executive by the Executive’s supervisor and/or a member of
the Board, which demand specifically identifies the manner in which the Company
believes that the Executive has not substantially performed his duties, (ii)
willful misconduct or gross negligence by the Executive which is demonstrably
and materially injurious to the Company or any of its subsidiaries, monetarily
or otherwise, (iii) material violation of the Company’s published Standards of
Business Conduct (or any successor or similar standard thereto) that warrants
termination, or (iv) the Executive is convicted of, or has entered a plea of
nolo contendere to a felony or any crime (whether or not a felony) involving
dishonesty, fraud, embezzlement or breach of trust.  For purposes of clauses (i)
and (ii) of this definition, an act, or failure to act, on the Executive’s part
shall not be deemed “willful” if done, or omitted to be done, by the Executive
in good faith and with reasonable belief that the Executive’s act, or failure to
act, was in the best interest of the Company.

(f)            Code.  The term “Code” shall mean the Internal Revenue Code of
1986, as amended.

(g)           Employer.  The term “Employer” shall mean, as applicable to the
Executive, the Company or a subsidiary of the Company that employs the
Executive.

(h)           Good Reason.  “Good Reason” for termination by the Executive of
his employment shall mean the occurrence (without the Executive’s express
written consent) of any one of the following acts by the Employer, or failures
by the Employer to act, following the occurrence of a Change in Control:

(i)              A substantive adverse alteration in the Executive’s authority,
duties, responsibilities or position from those in effect immediately prior to
the Change in Control; provided that, notwithstanding the foregoing, the
following is not “Good Reason:” (A) an isolated, insubstantial and inadvertent
action not taken in bad faith and which is remedied by the

2


--------------------------------------------------------------------------------




Employer promptly after receipt of notice thereof given by the Executive, or (B)
a change in the person to whom (but not the position to which) the Executive
reports;

(ii)             A reduction in the Executive’s Base Salary or target Annual
Bonus opportunity that is below the amount of such Base Salary or target Annual
Bonus opportunity in effect immediately preceding the Change in Control;

(iii)            A reduction in the Executive’s benefits or fringe benefits,
other than pursuant to an across-the-board reduction similarly affecting the
benefits of all of the Company’s executive officers;

(iv)            The Employer requires the Executive to be based at any location
other than within a 50-mile radius of the location at which the Executive was
based prior to the Change in Control, except for required travel pertaining to
Employer’s business in accordance with the Employer’s management practices in
effect prior to a Change in Control or with the prior written consent of the
Executive;

(v)             The Company fails to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 9(a) below, if required to do so;

(vi)            The Company or an Employer purports to terminate the Executive’s
employment without supplying a Notice of Termination which satisfies the
requirements of Section 6 below (and for purposes of this Agreement, no such
purported termination shall be effective); or

(vii)           [For Ms. Flayton’s Agreement Only: The employment of the Chief
Executive Officer of the Company serving as of the date of this Agreement
terminates for any reason.]

Notwithstanding the foregoing, the occurrence of an event that would otherwise
constitute Good Reason hereunder shall cease to be an event constituting Good
Reason if (x) the Executive fails to provide the Company with notice of the
occurrence of any of the foregoing within the six-month period immediately
following the date on which he or she first becomes aware (or reasonably should
have become aware) of the occurrence of such event, (y) the Executive fails to
provide the Company with a period of at least 30 days from the date of such
notice to cure such event prior to terminating his employment for Good Reason or
(z) the Company does not provide the Notice of Termination to the Executive
within 90 days following the day on which the 30-day period set forth in the
preceding clause (y) expires; provided, that the 30-day notice period required
by clause (y) shall end two days prior to the end of the Term in the event that
the last day of the Term would occur during such 30-day period.

3


--------------------------------------------------------------------------------




Prior to terminating employment for Good Reason, the Executive may request in
the Executive’s sole discretion (by written notice to the General Counsel of the
Company) a determination by final and binding arbitration in accordance with
Section 9(l) below of whether Good Reason exists.  If the arbitrator determines
that Good Reason does not exist, the Executive may continue employment without
prejudice.

(i)            Notice of Termination.  The term “Notice of Termination” shall
mean a notice that indicates the specific provisions in this Agreement relied
upon as the basis for any termination of employment and sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated.  No purported
termination of employment shall be effective without a Notice of Termination.

(j)            Plan.  The term “Plan” shall mean the ADESA, Inc. 2004 Equity and
Incentive Plan.

(k)           Pro-Rata Bonus.  The term “Pro-Rata Bonus” shall mean, with
respect to the fiscal year in which the Termination Date occurs, an amount equal
to the Annual Bonus multiplied by a fraction the numerator of which is the
number of whole and partial months that have elapsed in such fiscal year through
the Termination Date (counting any partial month as a whole month for this
purpose) and the denominator of which is 12; provided, however, the amount of
Pro-Rata Bonus as determined by the foregoing calculation shall be reduced by
the amount of any bonus to which the Executive may become entitled to under the
Plan.

(l)            Term.  The term of this Agreement shall mean the period
commencing on the Effective Date and expiring one year from such date (the
“Initial Term”); provided that a Change in Control has not occurred.  At the end
of the Initial Term and on each subsequent anniversary of such date, the term of
this Agreement shall renew automatically for a one-year period (the “Initial
Term and each such renewed term of the Agreement shall be the “Term”) unless, at
least 90 days prior to such renewal date, the Employer shall give written notice
to the Executive that the Term shall not be extended or an event that is a
Change in Control has occurred.  Upon the occurrence of a Change in Control, the
Term shall automatically be extended such that the Term shall expire on the
[Third anniversary for Mr. Gartzke; second anniversary for Ms. Flayton and
Messrs. Todd, Hitchcock, Tapp, Lips, Peisner, Phillips and Anderson] anniversary
of the Change in Control.  In no event shall this Agreement terminate prior to
the Employer’s satisfaction of all of the Employer’s obligations to the
Executive hereunder.

(m)          Termination Date.  The term “Termination Date” shall mean the date
of the termination of the Executive’s employment with the Employer as determined
in accordance with Sections 3 and 4 below.

2.             Change in Control.  For purposes of this Agreement, the term
“Change in

4


--------------------------------------------------------------------------------




Control” shall mean the occurrence subsequent to the effective date of this
Agreement of any of the following:

(a)           Any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”) becomes the beneficial owner (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35 percent or more of
either (i) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this Section 2(a), the following
acquisitions shall not constitute a Change in Control:  (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliate or (D) any acquisition by any
corporation pursuant to a transaction that complies with Sections 2(c)(i),
2(c)(ii) and 2(c)(iii);

(b)           Any time at which individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

(c)           Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (i) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50 percent of the then-outstanding shares of common stock
(or, for a non-corporate entity, equivalent securities) and the combined voting
power of the then-outstanding voting securities entitled to vote generally in
the election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their

5


--------------------------------------------------------------------------------




ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 35 percent or more of, respectively, the
then-outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

(d)           Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

Notwithstanding the foregoing, in the event of any disposition of all or
substantially all of the assets of the Company pursuant to a spin-off, split-up
or similar transaction (a “Spin-off”), such Spin-off shall not be deemed a
Change in Control if, immediately following the Spin-off, the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, 100
percent of the outstanding shares of common stock and the combined voting power
of the then outstanding voting securities entitled to vote generally in the
election of directors of the entities resulting from such transaction, in
substantially the same proportions as their ownership, immediately prior to such
transaction, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities; provided, that if another Business Combination involving any
Resulting Entity occurs in connection with or following a Spin-off, such
Business Combination shall be analyzed separately for purposes of determining
whether a Change in Control has occurred.

3.             Termination Following a Change in Control.  After the occurrence
of a Change in Control, the Executive shall be entitled to receive the severance
benefits described in Section 5 of the Agreement, if after the occurrence of a
Change in Control, the Executive’s employment terminates due to (i) termination
by the Employer without Cause, or (ii) termination by the Executive for Good
Reason.  No severance benefits shall be provided to the Executive under this
Agreement unless he or she has properly executed and delivered to the Company an
irrevocable release of claims.  A form of release of claims is attached to this
Agreement as Exhibit A.  Prior to, but not following, the occurrence of a Change
in Control, but subject to Section 9(b), the release of claims may be revised by
the Company.  The Company may in any event modify the release of claims to
conform it to the laws of the local jurisdiction applicable to the Executive so

6


--------------------------------------------------------------------------------




long as such modification does not increase the obligations of the Executive
thereunder.  For purposes of determining the Executive’s and the Company’s
rights and obligations under this Agreement, the transfer of employment of the
Executive from the Company to one of its Affiliates, or from such an Affiliate
to the Company, in each case whether before or after the Change in Control,
shall not (by itself) constitute a termination of employment for purposes of
this Agreement.

4.             Termination Prior to Change in Control.  Provided that a Change
in Control actually occurs, if (i) the Executive’s employment is terminated by
the Employer without Cause prior to the date of a Change in Control or (ii) the
Executive terminates employment with the Employer prior to the date of a Change
in Control due to any actions taken with respect to the Executive prior to the
date of a Change in Control that would constitute termination by the Executive
for Good Reason if such actions were taken after the date of a Change in
Control, and the Executive reasonably demonstrates that such termination or
action (A) was at the request of a third party that has indicated an intention
or taken steps reasonably calculated to effect a Change in Control, or (B)
otherwise arose in connection with, or in anticipation of, a Change in Control
that has been threatened or proposed, then such termination or action shall be
deemed to have occurred after such Change in Control for purposes of this
Agreement.  For purposes of Section 4(i)(B), if any such termination or action
occurs while this Agreement is in effect, then such termination or action shall
conclusively be presumed to have occurred in connection with, or in anticipation
of, a Change in Control.

5.             Severance Pay and Benefits.  If the Executive’s employment is
terminated in circumstances entitling him to severance benefits as provided in
Sections 3 and 4, the Executive shall be entitled to each of the following:

(a)           A lump sum cash amount paid within the later of 30 days following
(i) the Termination Date or (ii) a Change in Control and equal to the sum of (i)
the Base Salary earned and unpaid through the Termination Date, (ii) any amounts
earned and unpaid under the Company’s accrued vacation program, (iii) any
unreimbursed expenses incurred and unpaid through the Termination Date, and (iv)
any Pro-Rata Bonus earned and unpaid through the Termination Date;

(b)           A lump sum cash amount paid within 30 days following the
Termination Date equal to [3X for Mr. Gartzke; 2X for Ms. Flayton and Messrs.
Todd, Hitchcock and Tapp; and 1X for Messrs. Lips, Peisner, Phillips and
Anderson] the sum of (i) the Base Salary and (ii) the Annual Bonus;

(c)           All amounts that are vested or accrued prior to the Termination
Date under all incentive compensation, employee benefit plans or other
agreements of the Company will be paid in accordance with the provisions of such
plans;

(d)           Whether or not the Executive is eligible for COBRA benefits and
whether or not the Executive elects COBRA coverage, if then available, the
Employer shall pay the Executive a lump sum cash payment equal to
[$                      ] representing an approximate cost of health insurance
coverage [amount to be

7


--------------------------------------------------------------------------------




paid to each Executive will be the product of $1,400 multiplied by the number of
months of the Term] within 30 days following the Termination Date;

(e)           All life insurance benefits will cease on the Termination Date
under any applicable group life plan.  However, in order to allow the Executive
to purchase life insurance benefits, the Employer shall pay the Executive a lump
sum cash payment equal to [$                      ] [amount to be paid to each
Executive will be the product of $5,000 multiplied by the number of years of the
Term] within 30 days following the Termination Date; and

(f)            [For Dave Gartzke’s and Brenda Flayton’s Agreements:  The term
life insurance policy that the Company currently maintains for the benefit of
the Executive (policy detail), which the Company shall continue to maintain at
its expense following the Change in Control, at the Executive’s option, shall be
assigned by the Company to the Executive on the Termination Date and thereafter
the Executive shall be solely responsible for the payment of any premiums for
that policy following the Termination Date.

(g)           Outplacement assistance services which are at a level appropriate
for senior management of a public company; provided, however, that the total
cost to the Company shall not exceed twelve thousand dollars ($12,000.00). 
Outplacement benefits shall be provided in kind; cash shall not be paid in lieu
thereof, nor will the cash severance benefits under this Section 5 be increased
if the Executive declines or does not use the outplacement benefits.  The
provision of outplacement assistance services shall cease after December 31st of
the second year following December 31st of the year in which the Executive’s
employment terminates; and

(h)           [For Dave Gartzke’s and Brenda Flayton’s Agreements:  Any
remaining amounts which would otherwise be payable had the Executive continued
employment with the Company under Schedule 3.2(b) of that certain Employee and
Director Matters Agreement, dated as of June 15, 2004, by and between ALLETE,
Inc. and the Company (the “Employee Matters Agreement”), shall be payable (and
without regard to any employment, service or vesting requirements referenced in
Schedule 3.2(b) of the Employee Matters Agreement) to the extent that any
amounts described in Section 3.2 and Schedule 3.2(b) of the Employee Matters
Agreement have not otherwise been paid to the Executive pursuant to such
agreement.  For purposes of clarity, the Executive shall be entitled to receive
all amounts that he or she would have received under Section 3.2(b) and Schedule
3.2(b) of the Employee Matters Agreement had the Executive remained employed
with the Company through June 1, 2009.]

If the Executive receives any severance payments or benefits under this
Agreement, he or she shall not be entitled to receive any other severance
payments or benefits under any other employment, severance, termination, salary
continuation or other similar agreement that he or she may have entered into
with the Company or any of its Affiliates (including any of the agreements
identified in Annex A hereto), or any other

8


--------------------------------------------------------------------------------




severance plan, practice or policy of the Company or any of its Affiliates that
might apply to the Executive [For Brenda Flayton’s Agreement: provided, however,
notwithstanding the receipt of any severance payments or benefits under this
Agreement, the Executive shall continue to be entitled to the retiree medical
benefits set forth in a certain letter agreement between the Executive and the
Company dated as of the even date.]

Notwithstanding any payment dates provided under this Section 5, the payment or
provision of any amounts and benefits described in this Section 5 shall be
delayed as necessary or appropriate to comply with Section 409A to the extent
required by Section 409A(a)(2)(B)(i) of the Code and its related Treasury
regulations (relating to payments made to certain “key employees” of certain
publicly-traded companies) and in such event, any such amounts to which the
Executive would otherwise be entitled during the six (6) month period
immediately following the Executive’s separation from service will be paid or
provided (or commence to be paid or provided) on the first business day
following the expiration of such six (6) month period with interest on any such
delayed payments determined using the 30-year Treasury Bond rate as published in
the Midwest Edition of the Wall Street Journal.

6.             Termination.  Any purported termination of employment, whether by
the Employer or by the Executive, shall be communicated by written Notice of
Termination to the other.  The Executive’s Termination Date shall be the date
specified in the Notice of Termination; provided, however, if the Executive
terminates his or her employment for Good Reason, the date specified in the
Notice of Termination shall not be more than 60 days from the date the Notice of
Termination is given to the Employer.  If the Executive terminates his or her
employment for Good Reason, the Company may, in its discretion, require the
Executive to remain employed for transition purposes for not more than 30 days
after the Termination Date (such period, the “Extension Period”).  If the
Company elects to continue the Executive’s employment during the Extension
Period pursuant to this Section 6, then (i) during the Extension Period, the
Executive shall continue to receive compensation and employee benefits that are
the same as in effect prior to the commencement of the Extension Period and (ii)
no act, circumstance or occurrence during the Extension Period shall affect the
right of the Executive to receive severance benefits determined as of the
Termination Date, or if greater, determined as of the end of the Extension
Period.

7.             Limitation on Payments.  In the event that the severance and
other benefits provided for in this Agreement or otherwise payable or provided
to the Executive (a) constitute “parachute payments” within the meaning of
Section 280G of the Code, and (b) but for this Section 7, would be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Executive’s severance benefits under Section 5 shall be either (i) delivered in
full, or (ii) delivered as to such lesser extent which would result in no
portion of such severance benefits being subject to the Excise Tax, whichever of
the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the Excise Tax, results in the receipt by the Executive
on an after-tax basis, of the greatest amount of severance benefits,
notwithstanding that all or some portion of such severance benefits may be
taxable under Section 4999 of the Code.  If, as

9


--------------------------------------------------------------------------------




a result of subsequent events or conditions (including a subsequent payment or
absence of a subsequent payment under this Agreement or other plans, programs,
arrangements or agreements maintained by the Company or one of its Affiliates),
it is determined that payments under this Agreement to the Executive have been
reduced by more than the minimum amount required to prevent any payments from
constituting “excess parachute payments,” then an additional payment shall be
promptly made to the Executive in an amount equal to the additional amount that
can be paid without causing any payment to constitute an “excess parachute
payment.”  Unless the Company and the Executive otherwise agree in writing, any
determination required under this Section 7 shall be made in writing in good
faith by the accounting firm serving as the Company’s independent public
accountants at the applicable time (the “Accountants”).  In the event of a
reduction in benefits hereunder, the Executive shall be given the choice of
which benefits to reduce.  For purposes of making the calculations required by
this Section 7, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code.  The Company and the Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 7.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 7.

8.             Covenant Not To Compete.  As a material inducement for the
Company’s execution of this Agreement and as a condition of receipt of any
severance benefits to which the Executive may become entitled to pursuant to
this Agreement, the Executive hereby covenants and agrees that for a period of
one year commencing on the date the Executive’s employment with the Employer is
terminated under circumstances entitling the Executive to severance benefits as
provided in Section 5 above, the Executive shall not directly or indirectly,
acting alone, as a member of a partnership or other business entity, or as a
holder of any interest, or any class of securities, issued by a corporation or
any other business entity or as an officer, director, partner, member, employee,
consultant, agent or representative of any corporation, partnership or any other
business entity:

(a)          Engage directly or indirectly in any business, trade or any other
enterprise directly or indirectly involving (i) the used and/or salvage vehicle
redistribution business, (ii) the used and/or salvage vehicle auction business
or (iii) the used vehicle dealer floor plan financing business (collectively,
the “Business”), within the territory consisting of the continental United
States and Canada, or extend or assist in arranging financing, credit or other
support to enable a business, trade or other enterprise to so compete in the
Business, or directly or indirectly support such a business, trade or other
enterprise to so compete in the Business, including by permitting the
Executive’s name, reputation or affiliations to be used in connection with any
such business, trade or enterprise; or

(b)         Call on, solicit, request, induce or attempt to induce or influence
any customer, supplier or other material business relation of the Company or any
of its subsidiaries and Affiliates (the “Company Affiliated Group”) to limit or
curtail

10


--------------------------------------------------------------------------------




any such person’s business dealings with any member of the Company Affiliated
Group, or otherwise in any way materially interfere or attempt to materially
interfere with the business relationship between any such person and any member
of the Company Affiliated Group.

9.             Miscellaneous.

(a)           Successors.  This Agreement shall bind any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, in the same
manner and to the same extent that the Company would be obligated under this
Agreement if no succession had taken place.  In the case of any transaction in
which a successor would not by the foregoing provision or by operation of law be
bound by this Agreement, the Company shall require such successor expressly and
unconditionally to assume and agree to perform the obligations of the Company
and each Employer under this Agreement, in the same manner and to the same
extent that the Company and each Employer would be required to perform if no
such succession had taken place.

(b)           Amendment.  No amendments or additions to this Agreement shall be
binding unless made in writing and signed by the Company and the Executive,
except as herein otherwise specifically provided.

(c)           Legal Fees and Expenses.  Effective upon a Change in Control, the
Company or the consolidated, surviving or transferee entity in the event of a
consolidation, merger or sale of assets, shall pay as incurred (within ten days
following the Company’s receipt of an invoice from the Executive) to the full
extent permitted by law all legal fees and expenses that the Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company, the Executive or others with respect to the enforcement of the
Executive’s rights under this Agreement; provided, however, that the Executive
shall be required to reimburse the Company or such consolidated, surviving or
transferee entity for the cost of such legal fees and expenses if the Executive
is deemed by the arbitrator or court, as the case may be, to have brought or
defended such contest in bad faith.

(d)           Employment Status.  This Agreement does not constitute a contract
of employment or impose on any Employer any obligation to retain the Executive
as an employee, to change the status of the Executive’s employment, or to change
any employment policies of any Employer.

(e)           Withholding of Taxes.  The Company shall withhold from any amounts
payable under this Agreement all federal, state, local or other taxes that are
legally required to be withheld.

(f)            No Effect on Other Benefits.  Benefits payable under this
Agreement shall not be counted as compensation for purposes of determining
benefits under other

11


--------------------------------------------------------------------------------




benefit plans, programs, policies and agreements, except to the extent expressly
provided therein or herein.

(g)           Validity and Severability.  The invalidity or unenforceability of
any provision of this Agreement shall not affect the validity or enforceability
of any other provision of the Agreement, which shall remain in full force and
effect, and any prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

(h)           Settlement of Claims.  The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, defense, recoupment or other right which
the Company may have against the Executive or others.  The Executive shall not
be required to mitigate the amount of any payment provided for in this Agreement
by seeking other employment or otherwise.

(i)            Governing Law.  The Agreement and all rights thereunder shall be
governed and construed in accordance with the laws of the state of Indiana,
wherein venue shall lie for any dispute arising hereunder.  This Agreement shall
also be subject to all applicable non-U.S. laws if the Executive is employed by
subsidiaries of the Company located outside of the United States.  Without
limiting the generality of this Section 9(i), it is intended that the Agreement
comply with Section 409A of the Code.

(j)            Assignment.  This Agreement shall inure to the benefit of and
shall be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.  If the Executive should die while any amount is still payable to the
Executive under this Agreement had he or she continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Executive’s estate.  The Executive’s rights under
this Agreement shall not otherwise be transferable or subject to lien or
attachment.

(k)           Negotiation.  In case a claim, dispute or controversy shall arise
between the Executive (or any person claiming by, through or under the
Executive) and the Company relating to or arising out of this Agreement, either
disputant shall give written notice to the other disputant (“Dispute Notice”)
that it wishes to resolve such claim, dispute or controversy by negotiations, in
which event the disputants shall attempt in good faith to negotiate a resolution
of such claim, dispute or controversy.  If the claim, dispute or controversy is
not so resolved within 30 days, either disputant may initiate arbitration of the
claim, dispute or controversy as provided in Section 9(l).  All negotiations
pursuant to this Section 9(k) shall be held at the Company’s principal offices
in Carmel, Indiana (or such other place as the disputants shall mutually agree)
and shall be treated as compromise and settlement negotiations for the purposes
of the federal and state rules of evidence and procedure.

12


--------------------------------------------------------------------------------




(l)            Arbitration.  Any claim, dispute or controversy arising out of or
relating to this Agreement which has not been resolved by negotiations in
accordance with Section 9(k) within 30 days of the effective date of the Dispute
Notice shall, upon the written request of either disputant, be finally settled
by arbitration conducted expeditiously in accordance with the commercial rules
of the American Arbitration Association regarding resolution of
employment-related disputes.  The arbitrator may, without limitation, award
injunctive relief, but shall not be empowered to award damages in excess of
compensatory damages and each disputant shall be deemed to have irrevocably
waived any damages in excess of compensatory damages, such as punitive damages. 
The arbitrator’s decision shall be final and legally binding on the disputants
and their successors and assigns, and judgment by the arbitrator may be entered
in any court having jurisdiction.

Each party shall pay its own fees, disbursements and costs relating to or
arising out of any arbitration; provided, however, that pursuant to the terms
and conditions set forth in Section 9(c) of this Agreement, the Company shall
pay on behalf of the Executive all fees, disbursements, and costs relating to or
arising out of any arbitration in respect of any claim brought by the Executive
at any time following a Change in Control.  All arbitration conferences and
hearings shall be held within a 25-mile radius of Carmel, Indiana.

(m)          Headings.  The headings and subheadings in this Agreement have been
inserted for convenience of reference only and will not affect the construction
of the provisions hereof.

(n)           Notice.  Any notice, request, instruction or other document to be
given hereunder to the Employer or the Executive will be in writing and
delivered in person or by United States mail, as follows:

Employer:              ADESA, Inc.

13085 Hamilton Crossing Blvd.

Carmel, IN 46032

Attention:  General Counsel

With a copy (which shall not constitute notice) to:

Morrison & Foerster LLP

425 Market Street

San Francisco, CA 94105

Attention:  Robert S. Townsend

Executive               [                                                 ]

                               
[                                                 ]

                               
[                                                 ]

13


--------------------------------------------------------------------------------




(o)           Entire Agreement.  This Agreement sets forth the entire
understanding of the parties hereto with respect to its subject matter, merges
and supersedes all prior and contemporaneous understandings with respect to its
subject matter, and may not be waived or modified, in whole or in part, except
by a writing signed by each of the parties hereto.  No waiver of any provision
of this Agreement in any instance will be deemed to be a waiver of the same or
any other provision in any other instance.

(p)           Legal Effect.  Neither party hereto makes any representations or
warranties, express or implied, or assumes any responsibility concerning the
legal, tax or other implications or effects of this Agreement.

(q)           Legal Counsel.  The Executive acknowledges that he or she has been
informed of the right to consult with legal counsel in connection with this
Agreement and has been encouraged to do so.

(r)            Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will constitute but one and the same instrument and
may be sufficiently evidenced by any one counterpart.

14


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on this 21st day of
December, 2006.

ATTEST

ADESA, INC.

 

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

15


--------------------------------------------------------------------------------


ANNEX A

1.               Retention and Severance Agreement by and between ADESA, Inc.
and Brenda Flayton

2.               Retention and Severance Agreement by and between ADESA, Inc.
and Cameron Hitchcock (including Amendment Number 1)


--------------------------------------------------------------------------------


Exhibit A

Form of Release of Claims

GENERAL RELEASE

1.             General Release.  In consideration of the payments and benefits
to be made under the ADESA, Inc. Change in Control Agreement (the “Agreement”),
[                                                                  ] (the
“Executive”), with the intention of binding the Executive and the Executive’s
heirs, executors, administrators and assigns, does hereby release, remise,
acquit and forever discharge ADESA, Inc. (the “Company”) and each of its
subsidiaries and affiliates (the “Company Affiliated Group”), their present and
former officers, directors, executives, agents, attorneys, employees and
employee benefits plans (and the fiduciaries thereof), and the successors,
predecessors and assigns of each of the foregoing (collectively, the “Company
Released Parties”), of and from any and all claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known or unknown,
suspected or unsuspected which the Executive, individually or as a member of a
class, now has, owns or holds, or has at any time heretofore had, owned or held,
against any Company Released Party in any capacity, including, without
limitation, any and all claims (i) arising out of or in any way connected with
the Executive’s service to any member of the Company Affiliated Group (or the
predecessors thereof) in any capacity, or the termination of such service in any
such capacity, (ii) for severance or vacation benefits, unpaid wages, salary or
incentive payments, (iii) for breach of contract, wrongful discharge, impairment
of economic opportunity, defamation, intentional infliction of emotional harm or
other tort and (iv) for any violation of applicable state and local labor and
employment laws (including, without limitation, all laws concerning unlawful and
unfair labor and employment practices), any and all claims based on the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or the Fair Labor
Standards Act, any and all claims arising out of tort or contract law, and any
and all claims arising under the civil rights laws of any federal, state or
local jurisdiction, including, without limitation, The Civil Rights Act of 1866,
42 U.S.C. §1981, Title VII of the Civil Rights Act of 1964 (“Title VII”), The
Indiana Civil Rights Act, the Americans with Disabilities Act (“ADA”), Sections
503 and 504 of the Rehabilitation Act, the Family and Medical Leave Act, the Age
Discrimination in Employment Act (“ADEA”), and any and all claims under any
whistleblower laws or whistleblower provisions of other laws, excepting only:

(a)           rights of the Executive under this General Release and the
Agreement;

(b)           rights of the Executive relating to equity awards held by the
Executive as of his or her Termination Date;

(c)           the right of the Executive to receive COBRA continuation coverage
in accordance with applicable law;

A-1


--------------------------------------------------------------------------------




(d)           rights to indemnification the Executive may have (i) under
applicable corporate law, (ii) under the by-laws or certificate of incorporation
of any Company Released Party, (iii) under that certain Indemnification
Agreement, dated as of December 21, 2006, between the Company and the Executive;
or (iii) as an insured under any director’s and officer’s liability insurance
policy now or previously in force;

(e)           claims (i) for benefits under any health, disability, retirement,
deferred compensation, life insurance or other, similar employee benefit plan or
arrangement of the Company Affiliated Group and (ii) for earned but unused
vacation pay through the Termination Date in accordance with applicable Company
policy; and

(f)            claims for the reimbursement of unreimbursed business expenses
incurred prior to the Termination Date pursuant to applicable Company policy.

2.             No Admissions.  The Executive acknowledges and agrees that this
General Release is not to be construed in any way as an admission of any
liability whatsoever by any Company Released Party, any such liability being
expressly denied.

3.             Application to all Forms of Relief.  This General Release applies
to any relief no matter how called, including, without limitation, wages, back
pay, front pay, compensatory damages, liquidated damages, punitive damages for
pain or suffering, costs and attorneys’ fees and expenses.

4.             Specific Waiver.  The Executive specifically acknowledges that
his or her acceptance of the terms of this General Release is, among other
things, a specific waiver of his or her rights, claims and causes of action
specified in Section 1 herein; provided, however, that nothing herein shall be
deemed, nor does anything herein purport, to be a waiver of any right or claim
or cause of action which by law the Executive is not permitted to waive.

5.             No Complaints or Other Claims.  The Executive acknowledges and
agrees that he or she has not, with respect to any transaction or state of facts
existing prior to the date hereof, filed any complaints, charges or lawsuits
against any Company Released Party with any governmental agency, court or
tribunal.

6.             Conditions of General Release.

(a)           Terms and Conditions.  From and after the Termination Date, the
Executive shall abide by all the terms and conditions of this General Release
and the terms and conditions set forth in the Terms and Conditions of Employment
signed by the Executive, which is incorporated herein by reference.

(b)           Confidentiality.  The Executive shall not, without the prior
written consent of the Company or as may otherwise be required by law or any
legal process, or as is necessary in connection with any adversarial proceeding
against any member of the Company Affiliated Group (in which case the Executive
shall cooperate with the Company in obtaining a protective order at the
Company’s expense against disclosure by

A-2


--------------------------------------------------------------------------------




a court of competent jurisdiction), communicate, to anyone other than the
Company and those designated by the Company or on behalf of the Company in the
furtherance of its business, any trade secrets, confidential information,
knowledge or data relating to any member of the Company Affiliated Group,
obtained by the Executive during the Executive’s employment by the Company that
is not generally available public knowledge (other than by acts by the Executive
in violation of this General Release).

(c)           Return of Company Material.  The Executive represents that he or
she has returned to the Company all Company Material (as defined below).  For
purposes of this subsection 6(c), “Company Material” means any paper or
electronic documents, files and other property and information of any kind
belonging or relating to (i) any member of the Company Affiliated Group, (ii)
the current and former suppliers, creditors, directors, officers, employees,
agents and customers of any of them or (iii) the businesses, products, services
and operations (including without limitation, business, financial and accounting
practices) of any of them, in each case whether tangible or intangible
(including, without limitation, credit cards, building and office access cards,
keys, computer equipment, cellular telephones, pagers, electronic devices,
hardware, manuals, files, records, software, customer data, financial data and
related information, surveys, correspondence, statistics and payroll and other
employee data, and any copies, compilations, extracts, excerpts, summaries and
other notes thereof or relating thereto), excluding information (x) that is
generally available public knowledge or (y) that relates to the Executive’s
compensation or employee benefits.  This also includes Company Materials stored
electronically on hardware owned by the Executive.

(d)           Cooperation.  Following the Termination Date, the Executive shall
reasonably cooperate with the Company upon reasonable request of the Board of
Directors of the Company and be reasonably available to the Company with respect
to matters arising out of the Executive’s services to the Company Affiliated
Group.

(e)           Nondisparagement.  The Executive agrees not to communicate
negatively about or otherwise disparage any Company Released Party or the
products or businesses of any of them in any way whatsoever.

(f)            Nonsolicitation.  The Executive agrees that for a period of two
years commencing on the date the Executive’s employment with the Employer (as
defined in the Agreement) is terminated under circumstances entitling the
Executive to severance benefits provided in Section 5 of the Agreement, the
Executive shall not, either directly or indirectly, solicit, entice, persuade,
induce or otherwise attempt to influence any person who is employed by any
member of the Company Affiliated Group to terminate such person’s employment by
such member of the Company Affiliated Group.  The Executive also agrees that for
the same period of time he or she shall not assist any person or entity in the
recruitment of any person who is employed by any member of the Company
Affiliated Group.  The Executive’s provision of a reference to or in respect of
any individual shall not be a violation this subsection 6(f).

A-3


--------------------------------------------------------------------------------




(g)           No Representation.  The Executive acknowledges that, other than as
set forth in this General Release and the Agreement, (i) no promises have been
made to him or her and (ii) in signing this General Release the Executive is not
relying upon any statement or representation made by or on behalf of any Company
Released Party and each or any of them concerning the merits of any claims or
the nature, amount, extent or duration of any damages relating to any claims or
the amount of any money, benefits, or compensation due the Executive or claimed
by the Executive, or concerning the General Release or concerning any other
thing or matter.

(h)           Injunctive Relief.  In the event of a breach or threatened breach
by the Executive of this Section 6, the Executive agrees that the Company shall
be entitled to injunctive relief, without the necessity of posting bond, in a
court of appropriate jurisdiction to remedy any such breach or threatened
breach, the Executive acknowledging that damages would be inadequate or
insufficient.

7.             Voluntariness.  The Executive agrees that he or she is relying
solely upon his or her own judgment; that the Executive is over 18 years of age
and is legally competent to sign this General Release; that the Executive is
signing this General Release of his or her own free will; that the Executive has
read and understood the General Release before signing it; and that the
Executive is signing this General Release in exchange for consideration that he
or she believes is satisfactory and adequate.

8.             Legal Counsel.  The Executive acknowledges that he or she has
been informed of the right to consult with legal counsel and has been encouraged
to do so.

9.             Complete Agreement/Severability.  This General Release
constitutes the complete and final agreement between the parties and supersedes
and replaces all prior or contemporaneous agreements, negotiations, or
discussions relating to the subject matter of this General Release.  All
provisions and portions of this General Release are severable. If any provision
or portion of this General Release or the application of any provision or
portion of the General Release shall be determined to be invalid or
unenforceable to any extent or for any reason, all other provisions and portions
of this General Release shall remain in full force and shall continue to be
enforceable to the fullest and greatest extent permitted by law.

10.           Acceptance.  The Executive acknowledges that he or she has been
given a period of 21 days within which to consider this General Release, unless
applicable law requires a longer period, in which case the Executive shall be
advised of such longer period and such longer period shall apply.  The Executive
may accept this General Release at any time within this period of time by
signing the General Release and returning it to the Company.

11.           Revocability.  This General Release shall not become effective or
enforceable as to the waiver of any ADEA claim until seven calendar days after
the Executive signs it.  The Executive may revoke his or her acceptance of this
General Release as to any ADEA claim at any time within that seven calendar-day
period by sending written notice to the Company.  Such notice must be received
by the Company within the seven calendar-day period in order to be

A-4


--------------------------------------------------------------------------------




effective and, if so received, would void this General Release as to the ADEA
claim only.  The release of all other claims specified in Paragraph 1 herein
would still be valid.

12.           Amendment.  The Company retains the right (to the extent permitted
by law) to amend or modify the Agreement in accordance with its terms, and
nothing in this General Release affects or alters that right.  If the Executive
signs and returns the General Release, any later amendment, modification or
termination shall have no effect on the amount of severance benefits the
Executive is eligible to receive as set forth in the Agreement as in effect on
the date that the Executive signs this General Release.

13.           Governing Law.  Except for issues or matters as to which federal
law is applicable, this General Release shall be governed by and construed and
enforced in accordance with the laws of the State of Indiana without giving
effect to the conflicts of law principles thereof.

14.           Attorneys’ Fees.  In the event that either party must incur legal
fees to enforce the terms of this General Release, including asserting it as a
defense, the prevailing party is entitled to its costs and attorneys’ fees.

Please indicate your acceptance of this General Release by signing and dating
this letter and returning it to the Company.  A duplicate of this letter is
enclosed for your records.

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

A-5


--------------------------------------------------------------------------------